IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: JACK BUNCHER FOUNDATION                 :   No. 242 WAL 2020
                                                :
                                                :
 PETITION OF: AMY RUBINOFF, CARYN               :   Petition for Allowance of Appeal from
 RUBINOFF, MICHAEL RUBINOFF, AND                :   the Order of the Commonwealth
 DANIEL RUBINOFF                                :   Court


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal and

Petitioner’s Application for Leave to File a Reply are DENIED.



      Justice Wecht did not participate in the consideration or decision of this matter.